COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00055-CR


Scott Helm Strange                       §    From Criminal District Court No. 3

                                         §    of Tarrant County (1229506D)

v.                                       §    August 7, 2014

                                         §    Opinion by Justice Gabriel

The State of Texas                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the reparation amount of $443. It is ordered that the judgment of the trial court is

affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Lee Gabriel__________________
                                         Justice Lee Gabriel